Citation Nr: 0118536	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  00-03 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to service connection for right hand, arm, and 
shoulder disabilities as secondary to a healed fracture of 
the right clavicle.

2. Entitlement to an increased evaluation for a healed 
fracture of the right clavicle, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from June 1957 to June 
1960.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in November 1999 by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA). 


REMAND

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  
Assistance by VA to the claimant is required unless there is 
no reasonable possibility that assistance would aid in 
substantiating the claimant's claim.  The VCAA also provides 
that VA shall notify the claimant of any information, and any 
medical or lay evidence not previously provided to VA, which 
is necessary to substantiate the claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096-98 (2000) (to be codified at 38 U.S.C. §§ 5103, 
5103A).

With regard to the veteran's secondary service connection 
claim, the Board notes that disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service-connected.  Secondary 
service-connection may also be granted for the degree to 
which a non-service-connected disorder is aggravated by a 
service-connected disorder. 38 C.F.R. § 3.310(a) (1999); 
Allen v. Brown, 7 Vet. App. 439 (1995).

With regard to the veteran's increased rating claim, the 
Board notes that disability evaluations are determined by 
application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities and the criteria for specific ratings.  
The disability of a healed fracture of the right clavicle may 
be rated under 38 C.F.R. § 4.71a, Diagnostic Code 5203, 
pertaining to impairment of the clavicle or scapula, and 
38 C.F.R. § 4.71a, Diagnostic Code 5201, pertaining to 
limitation of motion of an arm.  Applicable regulations 
provide that disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in parts 
of the system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to absence of part, or 
all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40 (2000).  As regards the joints, the factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Inquiry will be directed to 
these considerations: less movement than normal; more 
movement than normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  38 C.F.R. § 4.45 (2000).  In addition, 
the United States Court of Appeals for Veterans Claims has 
held that a diagnostic code based on limitation of motion of 
a joint (such as Diagnostic Code 5201) does not subsume 
38 C.F.R. § 4.40, pertaining to functional loss due to pain, 
and that 38 C.F.R. § 4.14, which prohibits rating the same 
disability under different diagnoses, does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including during 
flareups.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The veteran's service medical records contain a report of an 
examination for separation in June 1960 which noted that he 
sustained dislocation of the right clavicle in a motor 
vehicle accident in 1957 and underwent operations on the 
right shoulder in 1957 and 1958, to which there were no 
complications and no sequelae.

In May 1993, Randall L. Hendricks, MD, a private orthopedic 
specialist, reported that the veteran was seen for a 
complaint of paresthesia and numbness into the right hand.  
After an examination, the impression was that scar tissue 
affecting the inferior aspect of the brachial plexus, was 
producing numbness along the ulnar border of the right hand 
and little finger or that the veteran had a herniated 
cervical disc.  Dr. Hendricks recommended that the veteran 
undergo an electromyogram/nerve conduction studies and an MRI 
of the cervical spine.

An electromyogram in May 1993 showed mild chronic denervation 
with healing and repair in the right deltoid muscle, 
innervated by the axillary nerve, and mild left carpal tunnel 
entrapment.  An MRI of the cervical spine in May 1993 showed 
herniated nucleus pulposus at C3-4 and C5-6 and disc 
degeneration from C2 to T3.

VA X-rays of the right shoulder in October 1994 showed a 
healing or healed fracture of the right clavicle at the 
junction of the proximal 2/3rd  with the distal 1/3rd ; some 
exuberant callous was present.

At a VA joints examination in October 1994, the diagnosis was 
history of right shoulder trauma, status post 2 surgeries.  
The examiner reported that the veteran had considerable 
decrease in the range of motion of the right shoulder, with 
distinct discomfort and pain on examination.  The right 
clavicle appeared to be within normal limits and to be healed 
well.

In January 1995, the veteran was seen by J. Donald Keenan, 
MD, an orthopedic specialist.  He complained of daily right 
shoulder pain for 3 years and painful elevation of the right 
shoulder for one year.  He had had injections in the region 
of a fracture of the right clavicle with some improvement.  
He indicated that he had pain extending from the area of the 
clavicle to the shoulder and down the arm to the radial 
forearm, with pain and numbness of the right thumb and index 
finger.  He stated that he had 2 "bad discs" in his neck, 
which was confirmed by an MRI.  In the past, he had had 2 
lumbar laminectomies.  On examination, the right arm could be 
passed through an essentially full range of motion with some 
discomfort.  There was a bony irregularity of the clavicle, 
which was stable and essentially nontender.  There was 
diffuse tenderness about the capsule of the right shoulder, 
extending from the biceps groove to the posterior greater 
tuberosity.  The veteran had difficulty in abducting the arm 
out even with help, because of discomfort.  There was 
increased discomfort on attempted elevation against 
resistance at 90 degrees abduction.  Strength of the right 
biceps and triceps and intrinsic strength of the right hand 
were good.  X-rays showed degenerative arthritis of the right 
shoulder with some irregularity of the glenoid and some 
inferior marginal spurring of the humeral head.  The 
subacromial space appeared adequate.  There was a healed 
fracture of the clavicular with some mild malunion, which was 
unremarkable.  The impression was that the veteran had a 
chronic right rotator cuff tear and, also, underlying 
degenerative arthritis of the right shoulder of a mild to 
moderate degree.  A trial of conservative management, with 
local injections, was recommended.

In October 1998, John S. Marouk, DO, a private specialist in 
neurology, examined the veteran.  He noted the veteran's 
history of increasing pain in both shoulders, with pain down 
the left arm.  Diagnostic impressions included cervical 
radiculopathy.

When seen by Dr. Randall Hendricks in November 1998, the 
veteran complained of constant neck, bilateral shoulder, and 
arm pain.  Impressions included C-4 radiculopathy.  In 
January 1999, Dr. Hendricks noted that the veteran was 
followed for neck, bilateral shoulder and arm pain.  He had 
had a cervical discectomy and fusion, C3-4, in November 1998 
and was undergoing rehabilitation.

VA X-rays of the right clavicle in September 1999 showed 
fracture of the distal third of the clavicle and marked 
callous formation.  

The veteran was afforded a VA joints examination in September 
1999, which showed some limitation of motion of the right 
shoulder.  The examiner did not make findings as to whether 
there was any functional loss of the right upper extremity 
due to pain and did not state an opinion on the question of 
whether the service connected healed fracture of the right 
clavicle had caused or aggravated disorders of the right 
hand, arm, and shoulder.

With regard to the secondary service connection claim, the 
Board finds that the VCAA requires that the veteran be 
permitted an opportunity to undergo examinations by 
specialists in orthopedics and neurology who will be asked to 
offer  opinions on the question of whether a healed fracture 
of the clavicle caused or has aggravated disorders of the 
right hand, arm, and shoulder.  The examining orthopedic 
physician will also be asked whether the function of the 
veteran's right shoulder has been affected by pain 
attributable to a healed fracture of the right clavicle.

Accordingly, this case is REMANDED to the RO for the 
following:

1. The RO should request that the veteran 
identify all physicians and medical 
facilities, VA or non-VA, which have 
treated him for complaints or symptoms 
related to his right upper extremity 
since September 1999.  After securing any 
necessary releases from the veteran, the 
RO should attempt to obtain copies of all 
such clinical records.  In the event that 
any records identified by the veteran are 
not obtained, the RO should comply with 
the notice provisions of the VCAA.

2.  The RO should then arrange for the 
veteran to be examined by specialists in 
orthopedics and neurology.  It is 
imperative that the examiners review the 
pertinent medical records in the claims 
file and be provided with  separate 
copies of this REMAND.  All indicated 
diagnostic studies should be performed.  
The examiners should, respectively, 
determine the nature and extent of any 
orthopedic and neurological abnormality 
of the veteran's right upper extremity, 
to include the clavicle, shoulder, arm, 
and hand.  Each examiner should offer an 
opinion on the question of whether a 
healed fracture of the right clavicle 
caused or has aggravated a disorder of 
the right hand, arm, and/or shoulder.  If 
an examiner finds that a healed fracture 
of the right clavicle did not cause but 
has aggravated a disorder of the right 
hand, arm, and/or shoulder, he or she 
should address each of the following 
medical issues:
(1) The baseline manifestations which 
are due the                 effects of 
non-service connected disorders of the 
right hand, arm, and shoulder, if 
found;
(2) The increased manifestations 
which, in the examiner's opinion, are 
proximately due to the service 
connected healed fracture of the right 
clavicle, based on medical 
considerations; and
(3) The medical considerations 
supporting an opinion that increased 
manifestations of non-service 
connected disorders of the right hand, 
arm, and shoulder, if found, are 
proximately due to a service connected 
healed fracture of the right clavicle.
The examiners should also comment on the 
relationship, if any, of the veteran's 
non-service connected disability of the 
cervical spine to his symptoms of the 
right hand, arm, and shoulder, if found.
In accordance with DeLuca v. Brown, 8 
Vet.App. 202 (1995), the orthopedic 
examination report should cover any 
weakened movement, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, or pain 
with use of the right shoulder, and 
provide an opinion as to how these 
factors result in any limitation of 
motion of the right arm.  If the veteran 
describes flare-ups of pain of the right 
shoulder, the orthopedic examiner should 
offer an opinion as to whether there 
would be additional limits on functional 
ability of the right shoulder during the 
flare-ups, and, if feasible, express this 
in terms of additional degrees of 
limitation of motion of the right arm 
during the flare-ups.  If the examiner is 
unable to offer an opinion as to the 
nature of any additional disability 
during a flare-up, that fact should be 
stated.  The examination reports should 
be typed.
  
Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claims may 
now be granted.  If the decision remains adverse to the 
veteran on any issue, he and his representative should be 
provided with an appropriate Supplemental Statement of the 
Case and an opportunity to respond thereto.  The case should 
then be returned to the Board for further appellate 
consideration, if otherwise in order.  The purposes of this 
REMAND are to assist the veteran and to obtain clarifying 
medical information.  By this REMAND, the Board intimates no 
opinion as to the ultimate disposition of the appeal.  No 
action is required of the veteran until he receives further 
notice.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	Bruce Kannee
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




